COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING



Case number: 01-13-00307-CV

Style: W.M. Roberson, Appellant v. Aaron Chevalier, Appellee

Type of motion:        Motion for rehearing

Party filing motion:   Appellant


       It is ordered that the motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Justice Bland
                       Acting for the Court

Panel consists of Justices Keyes, Bland, and Brown.




Date: October 7, 2014